--------------------------------------------------------------------------------

LETTER OF INTENT


April 26, 2010


Mr. Simon Arnison
Mount Knowledge USA, Inc.
Vice President, Secretary and Director
39555 Orchard Hill Place
Novi, Michigan 48375


Dear Mr. Arnison:


This letter confirms our non-binding mutual intentions with respect to the
potential transaction described herein between MOUNT KNOWLEDGE HOLDINGS, INC., a
fully reporting public Nevada corporation (“Purchaser and/or MKHD”) and MOUNT
KNOWLEDGE USA, INC. (“MTKUSA”), a privately-held Nevada corporations and its
Shareholders (“Shareholders”), hereinafter MTKUSA and the Shareholders shall be
collectively referred to as (the “Sellers”). This document, in and of itself,
does not represent an enforceable legal contract.

1. Definitive Purchase Agreement. All of the terms and conditions of the
proposed transaction shall be set forth in a definitive agreement (the “Stock
Purchase and Share Exchange Agreement”) to be executed on or before June 30,
2010, with a subsequent date of closing (the “Closing Date”), to be mutually
agreed to by Sellers and Purchaser. Neither party intends to be bound by any
oral or written statements nor may correspondence concerning the proposed Stock
Purchase and Share Exchange Agreement arising during the course of negotiations,
notwithstanding that the same be expressed in terms signifying a partial,
preliminary or interim agreement between the parties.

2. Purchase of Stock. Sellers have agreed, subject to the final approval by its
shareholders and the execution of any subsequent and/or required documentation,
to sell to the Purchaser and the Purchaser has agreed, subject to the completion
of its due diligence and the execution of a definitive agreement, to purchase
from the Sellers any and all of the issued and outstanding shares of Common and
Preferred Stock, including any issued Warrants for the right to purchase of
Common Stock and/or Preferred Stock of MTKUSA (collectively referred to as the
“Shares”) owned and held by the Shareholders of record of MTKUSA on the date of
closing consisting of one hundred (100%) percent of the beneficial ownership of
MTKUSA. The proposed transaction would make MTKUSA as wholly-owned and operated
subsidiary of the Company.

3. Share Exchange (Consideration). In consideration for the purchase by the
Purchaser from Shareholders of any and all of the issued and outstanding Shares
of MTKUSA owned and held by the Shareholders of record of MTKUSA as set forth in
Section 2 hereinabove, the Purchaser shall pay to the Shareholders of MTKUSA in
form of a share exchange with MKHD the same equivalent number of MKHD shares
(one-to-one (1:1) basis) in the same series and/or class of stock as owned and
held in MTKUSA or such other mutually agreed upon amount of shares, upon the
terms and conditions to be set forth in an executed Stock Purchase and Share
Exchange Agreement.

1

--------------------------------------------------------------------------------

4. Due Diligence Review and Access. Promptly following the execution of this
Letter of Intent, Sellers shall immediately arrange for the Purchaser to have
complete access to MTKUSA’s facilities and any and all books and records, and
shall cause the directors, employees, accountants, and other agents and
representatives (collectively, "Representatives") of MTKUSA to cooperate fully
with Purchaser and/or Purchaser’s representatives in connection with the
performance of any required due diligence, including, but not limited to a
complete examination of MTKUSA’s assets and liabilities, financials, accounting
controls and procedures, business records, contracts, legal documents,
shareholder agreements, offering documentation or memorandums and/or any other
materials deem necessary by Purchaser generally required to complete a due
diligence of MTKUSA as set forth in the Due Diligence Check List attached hereto
as Exhibit A. Any information obtained by Purchaser as a result thereof will be
maintained by Purchaser in confidence. The parties will cooperate to complete
due diligence expeditiously.

5. Conduct in Ordinary Course. In addition to the conditions discussed herein
and any others to be determined after the due diligence process shall be
contained in a Stock Purchase and Share Exchange Agreement, subject to Sellers
having conducted its business(s) in the ordinary course during the period
between the date hereof and the Closing Date and there having been no material
adverse change in the business(s), financial condition or prospects. Sellers
shall promptly notify Purchaser of any conduct of the Company or material event,
circumstance, or impairment to the Company’s business or continuing operation
and of any extraordinary transactions that may have an effect on the value of
the Company or its underlying assets and/or liabilities.

6. Open Private Placement Memorandum. Purchaser acknowledges that MTKUSA
currently has an ongoing Regulation D Rule 506 Private Placement Memorandum
(PPM) to raise a maximum of $1,500,000 dollars in equity capital in MTKUSA, of
which MTKUSA presented to MKHD as of the date of this Letter of Intent that it
has already raised a total of approximately $892,000 dollars to date. Both
parties agree that MTKUSA shall be allowed to continue to raise capital from its
PPM during the due diligence period and until the Closing Date at which time the
shareholders of record of MTKUSA at such date would be acknowledged and included
in the executed Stock Purchase and Share Exchange Agreement.

7. Expediency. All the parties would use all reasonable efforts to complete and
sign a Stock Purchase and Share Exchange Agreement on or before June 30, 2010
and to close the transaction as promptly as practicable thereafter.

8. Expenses. The parties agree that each party is responsible for the payment of
their respective expenses associated with the execution, duties and
responsibilities and enforcement of this Letter of Intent, the Stock Purchase
and Share Exchange Agreement and the transactions contemplated hereby and
thereby.

2

--------------------------------------------------------------------------------

9. Broker’s Fee. All parties have represented to each other that no brokers or
finders have been employed who would be entitled to a fee from Sellers by reason
of the transaction contemplated by this letter of intent and that if any such
fee is required in the future, it shall be the responsibility of the Sellers to
make such payment(s).

10. Public Announcements. Neither Sellers nor Purchaser will make any
announcement of the proposed transaction contemplated by this Letter of Intent
prior to the execution of the Stock Purchase and Share Exchange Agreement
without the prior written approval of the other, which approval will not be
unreasonably withheld or delayed, unless otherwise required by rules and
regulations imposed on Purchaser as a publicly traded company as set forth by
the Securities and Exchange Commission of the United States of America. The
foregoing shall not restrict in any respective ability to communicate hereby to
any of our respective affiliates’, officers, directors, employees and
professional advisors, and, to the extent relevant, to third parties whose
consent is required in connection with the transaction contemplated by this
Letter of Intent.

11. Exclusive Negotiating Rights. In order to induce Purchaser to commit the
resources, forego other potential opportunities, and incur the legal, accounting
and incidental expenses necessary properly to evaluate the possibility of
acquiring the assets and business described above, and to negotiate the terms
of, and consummated, the transaction contemplated hereby, Sellers agree that for
a period of ninety [90] days after the date hereof, Sellers nor its affiliates
and their respective officers, directors, employees and agents shall not
initiate, solicit, encourage, directly or indirectly, or accept any offer or
proposal, regarding the possible acquisition of MTKUSA by any other person other
than Purchaser, including, without limitation, by way of a purchase of shares,
assets or otherwise. Purchase of assets or merger, of all or any substantial
part of MTKUSA equity securities or assess, and shall not (other than in the
ordinary course of business as heretofore conducted) provide any confidential
information regarding collective assets or business(s) to any person other than
Purchaser and our representatives.

12. Consents. Unless and until this Letter of Intent has been terminated,
Purchaser and Sellers and/or representatives of each respective company as
directed shall cooperate with each other and proceed, as promptly as reasonably
possible, to prepare and file the notifications required by the SEC, or any
other applicable Authority, and any other regulatory governing body and will
further seek to obtain all necessary consents and approvals wherever needed or
required from all other third parties, as may be applicable, and to endeavor to
comply with all other legal or contractual requirements for or preconditions to
the execution of a Stock Purchase and Share Exchange Agreement.

13. Confidentiality. Except as and to the extent required by law, Purchaser
shall not disclose or use, and shall direct its representatives not to disclose
or use, any Confidential Information (as defined below) obtained from the
Sellers and/or representatives of the Company by Purchaser or its
representatives in connection herewith at any time or in any manner other than
in connection with its evaluation of the transaction proposed in this Letter.

For purposes of this Paragraph, "Confidential Information" means any information
about the Sellers and/or the Company stamped "confidential", or identified in
writing as such to Purchaser by the Sellers and/or Company; provided that it
does not include information which; (i) is or becomes generally available to or
known by the public other than as a result of improper disclosure by Purchaser
or (ii) is obtained by Purchasers from a source other than Sellers and/or
representatives of the Company, provided that Purchaser is unaware that such
source was not bound by a duty of confidentiality to Company or another party
with respect to such information. If the Binding Provisions of this Letter are
terminated, Purchaser shall promptly return to Company any Confidential
Information in its possession and certify in writing to Company that it has done
so. Purchaser and Company acknowledge and affirm a Non Disclosure and Non
Circumvent Agreement was executed between the parties prior to or on the date of
this Letter of Intent.

3

--------------------------------------------------------------------------------

14. Non-Circumvention. Both parties to this Letter of Intent shall not directly
or indirectly circumvent, avoid, bypass, or in any way obviate each other’s
rights under this Letter of Intent, including but not limited to the right to
enter into any type of contractual relationship or otherwise with relationships
brought to or developed by the other and/or together in this transaction without
prior written consent by the other unless authorization is otherwise provided
for under a provision in the proposed Stock Purchase and Share Exchange
Agreement.

15. Indemnifications. Purchaser and Sellers agree that on or before the date of
execution of the Stock Purchase and Share Exchange Agreement, Sellers will
insure, hold harmless and indemnify Purchaser against any and all claims, liens,
judgments and/or any other obligation against the Company prior to the execution
of the Purchase Agreement and that the Company will be free and clear of any
liens, claims and or encumbrances whatsoever, except those disclosed and
accepted by Purchaser.

16. Disclaimer of Liabilities. No party to this Letter of Intent shall have any
liability to any other party for any liabilities, losses, damages (whether
special, incidental or consequential), costs, or expenses incurred by the party
in the event either party decides to terminate this Letter as provided in
paragraph 17. Each party shall be solely responsible for its own expenses, legal
fees and consulting fees related to their respective obligations of this Letter
of Intent, whether or not any of the transaction contemplated in this Letter of
Intent is consummated.

17. Termination. Each party hereby reaffirms its intention that this Letter of
Intent as a whole or in part, is not intended to constitute, and shall not
constitute, a legal and binding obligation, contract or agreement between any of
the parties, and is not intended to be relied upon by any party as constituting
such. Accordingly, the parties agree that any party to this Letter of Intent may
unilaterally withdraw from negotiation or dealing at any time for any or no
reason at the withdrawing party’s sole discretion by notifying the other party
of the withdrawal in writing. If a Stock Purchase and Share Exchange Agreement
is not executed by the parties to this Letter on or before the 30th day of June,
2010, then this Letter of Intent shall terminate and all the terms and
conditions set forth herein shall be null and void, unless an extension of this
Letter of Intent is mutually agreed to by both parties in writing prior to the
termination date.

18. Miscellaneous. This letter shall be governed by the substantive laws of the
State of Nevada without regard to conflict of laws principles. This letter
constitutes the entire understanding and agreement between the parties hereto
and their affiliates with respect to its subject matter and supersede all prior
or contemporaneous agreements, representations, warranties and understandings of
such parties (whether oral or written). No promise, inducement, representation
or agreement, other than as expressly set forth herein, has been made to or by
the parties hereto. This letter may be amended only by written agreement, signed
by the parties to be bound by the amendment. Evidence shall be inadmissible to
show agreement by and between such parties to any term or condition contrary to
or in addition to the terms and conditions contained in this letter. This letter
shall be construed according to its fair meaning and not strictly for or against
either party.

4

--------------------------------------------------------------------------------

19. No Binding Obligation. Except for Section 1 and Section 3 though 20, THIS
LETTER OF INTENT DOES NOT CONSTITUTE OR CREATE, AND SHALL NOT BE DEEMED TO
CONSTITUTE OR CREATE, ANY LEGALLY BINDING OR ENFORCEABLE OBLIGATION ON THE PART
OF EITHER PARTY TO THIS LETTER OF INTENT. NO SUCH OBLIGATION SHALL BE CREATED,
EXCEPT BY THE EXECUTION AND DELIVERY OF THE PURCHASE AGREEMENT CONTAINING SUCH
TERMS AND CONDITIONS OF THE PROPOSED TRANSACTION AS SHALL BE AGREED UPON BY THE
PARTIES, AND THE ONLY IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF SUCH
PURCHASE AGREEMENT. The Confidentiality Agreement is hereby ratified and
confirmed as a separate agreement between the parties thereto.

20. ACKNOWLEDGMENT AND ACCEPTANCE. If the terms and conditions of this Letter of
Intent are agreeable to Mount Knowledge USA, Inc, please have the appropriate
officer and/or director sign a copy of this Letter of Intent and return a signed
copy by facsimile to us at (248) 671-5080 by no later than 5pm on April 27,
2010, followed by a mailed original signed copy to Mount Knowledge Holdings,
Inc., 39555 Orchard Hill Place, Novi, Michigan 48375. This Letter of Intent may
be executed in one or more counterparts, each of which when so executed shall be
deemed an original, but all of which taken together shall constitute one and the
same document. Upon acceptance of the provisions of this Letter of Intent by
each party, the parties will in good faith prepare to execute a Stock Purchase
and Share Exchange Agreement on the contemplated transaction described herein on
or before the 30th of June, 2010, subject to the termination provisions set
forth in paragraph 17.

If the foregoing terms and conditions are acceptable to Mount Knowledge USA,
Inc, please so indicate by initialing each page and signing the enclosed copy of
this Letter of Intent and returning it to the attention of the undersigned.

Sincerely,

MOUNT KNOWLEDGE HOLDINGS, INC.

By:   /s/ Daniel A. Carr                                  
        Daniel A. Carr,
        President and CEO

5

--------------------------------------------------------------------------------

ACCEPTED AND AGREED

MOUNT KNOWLEDGE USA, INC.

By:   /s/ Simon Arnison                                             
        Simon Arnison
        Vice President, Secretary and Director

Date: April 26, 2010

6

--------------------------------------------------------------------------------

Exhibit A

Due Diligence Check List

MOUNT KNOWLEDGE USA, INC.

(the “Company”)

Document/Information     Provided     None     (Set Forth Reason)              
          CORPORATE INFORMATION                                           1.  
Articles of Incorporation, and any amendments thereto, of the Company.          
                                    2.   Bylaws, as amended, of the Company.    
                                          3.   All shareholders, board of
directors and committee minutes of the Company during the last three years.    
                                          4.   Schedule of all jurisdictions in
which the Company is qualified to do business and certificates of such
qualification.              

7

--------------------------------------------------------------------------------

 


                          5.   Names and addresses of the Company's
shareholders, officers and directors, together with biographies.                
                        6.   Description of all classes of stock and ownership
interests of all shareholders of the Company, including total number of issued
and outstanding shares.                                         7.   All voting
trust agreements or other voting arrangements relating to any securities (with
voting rights) of the Company.                                         8.   All
warrants, option agreements and other agreements or instruments creating or
granting rights to acquire or dispose of the Company's securities, or containing
anti-dilution provisions or providing for registration rights for the Company's
securities.              

8

--------------------------------------------------------------------------------


                          9.   All documents relating to all underwritings and
all major acquisitions or dispositions of the Company during last three years
other than acquisitions or dispositions of the Company of property or goods in
the ordinary course of business.                                         10.  
Schedule and description of the location of all offices and operations of the
Company, including total land and operations areas, ownership and rights of use,
condition of property, market value and space for expansion.                    
                    EMPLOYMENT INFORMATION                                      
    11.   Schedule of all employees of the Company by location and department,
job descriptions, salaries, bonuses and other compensation.                    
                    12.   Biographies of all key employees of the Company.      
       

9

--------------------------------------------------------------------------------


                          13.   Appraisal of current labor relationships,
description of any disputes with employees and grievance proceedings within the
past three years.                                         14.   A list of all
employees of the the Company who have received stock or options (including
appreciation rights) and the number of such securities received.                
                        15.   All written employment agreements, consulting
agreements, severance, confidentiality and non-competition agreements, and any
labor or collective bargaining agreements. Description of any verbal agreements,
understanding or promises relating to employees.                                
        16.   All employee benefit plans, stock option plans and fringe benefit
plans, including group health and life insurance plans, pension plans, cash
bonus plans, employee stock purchase plans and salary plans.              

10

--------------------------------------------------------------------------------


                          17.   Company policy manual.                          
                    LOAN AND FINANCIAL INFORMATION                              
            18.   All debt instruments, loan agreements, installment purchase
agreements, indentures, security instruments or other obligations relating to
indebtedness for borrowed money or money loaned to others, and all guaranties of
obligations therefor to which the Company is a party, obligor or beneficiary.  
                                      19.   All correspondence with principal
lenders for the past 18 months.                                         20.  
Descriptions of any loans to or from officers, directors or employees of the
Company.                                         21.   Files of correspondence
with any reports from the Company's accountants during the past five years.    
         

11

--------------------------------------------------------------------------------


                          22.   All annual and subsequent interim financial
statements of the Company and any unconsolidated subsidiaries, whether audited
or unaudited, within the last five years, and all information relating to
significant or material changes in accounting methods or standards used by the
Company or its accountants to prepare such financial statements.                
                        23.   Current balance sheet of the Company              
                                24.   All deeds to, and other documents, other
than leases, representing interests in real property owned by the Company.      
                                  25.   All appraisals, independent or
otherwise, made within the last three years, as to the value of the Company or
any property thereof.              

12

--------------------------------------------------------------------------------


                          26.   Copies of all tax returns filed by the Company
within the last five years with the IRS and all state and local tax authorities.
                                        27.   Description of accounting
policies, method of crediting sales, allowances and returns, bad debts,
inventory valuation, depreciation methods and rates for different structures and
equipment, and internal reporting and control procedures.                      
                  28.   Copies of all accounts receivable aging reports for the
last three years and at the end of the most recent month.                      
                  MATERIAL AGREEMENTS                                          
29.   All leases, subleases or options to lease or sublease for personal or real
property to which the Company is or intends to become a party (whether as
lessor, lessee, sublessor or sublessee).              

13

--------------------------------------------------------------------------------


                          30.   All material contracts, agreements arrangements,
commitments, understandings or obligations of the Company, any current or former
Officer, Director or Affiliate not otherwise called for herein, including but
not limited to:              


                              (a)   any agreements relating to the acquisition
or disposition of assets not in the ordinary course of business;                
                            (b)   any partnership or joint venture in which the
Company is involved;                                             (c)  
agreements with significant customers (a significant customer is any customer
accounting for 5% or more of the Company's gross revenues);                    
                      (d)   agreements with significant suppliers (a significant
supplier is any supplier accounting for 5% or more of the costs of goods sold to
the Company);              

14

--------------------------------------------------------------------------------


                              (e)   any management, advisory, investment
banking, marketing, franchise or agency agreements; and                        
                    (f)   any consulting contracts with engineering firms or
other consultants.              


                          31.   A list of all transactions, or copies of all
agreements, between the Company and its present or former officers, directors or
other affiliated parties (or members of their immediate family - which should
include spouses, parents, children, siblings, mothers and fathers and all in-
laws), including indemnity arrangements.                                        
32.   Copies of all standard form sales agreements, form of general invoices,
and warranties given to customers.                    

15

--------------------------------------------------------------------------------


                          33.   A description of any actual or likely defaults
in any agreement to which the Company is a party.              


                      GENERAL BUSINESS INFORMATION                              
            34.   Schedule and description of all Products which generate at
least 5% of gross revenue, including markets, sales by product for current and
past two years, dollar and unit volume by product, trends in market shares,
relative costs and profit margins by product, and breakdown of profits by
product line.                                           (a) Schedule and
description of all significant customers who purchase Products described in
question #34, Including annual volume of products purchased, payment history    
         

16

--------------------------------------------------------------------------------


                            (b) Description of distribution systems, inventory
control systems and sales systems, including names, locations, type of
arrangements and pricing structure regarding products described in question #34.
                                        35.   Schedule and description of all
significant customers, including annual volume of products purchased, payment
history and contact person.                                         36.  
Description of distribution systems, inventory control systems and sales
systems, including names, locations, type of arrangements and pricing structure
regarding independent representatives.                                        
37.   All budgets, plans, forecasts and other financial information (including
backlog information) prepared during the past 12 months or prior thereto if
relating to the Company's future.              

17

--------------------------------------------------------------------------------


                          38.   A schedule, with relevant coverage data, of all
insurance policies maintained by the Company.                                  
      39.   All consultants', engineers' and management reports and marketing
studies relating to the Company                                         40.  
All press clippings and releases concerning the Company within the last three
years.                                         41.   All current price lists,
advertising and promotional materials, sales literature and other brochures or
similar information describing the Company or its products.                    
                    42.   All documentation relating to trademarks, service
marks, trade or brand names, patents and copyrights and applications therefor.
All license, know-how and technical assistance agreements. All material
franchises, permits, governmental certifications, concessions or other
authorizations granted to, owned or used by the Company.              

18

--------------------------------------------------------------------------------


                          43.   All descriptive brochures and manuals and any
other documents used with respect to the Company and/or their products or the
marketing of such products.                                         44.   All
management reports prepared during the last three years.                        
                45.   All governmental policies and (to the extent known)
informal or unwritten policies applicable to the business of the Company.      
                                  46.   Description of principal competitors by
product lines.                                         47.   Description of all
manufacturing systems, production schedules, software and hardware utilized,
including special skills and know-how.              

19

--------------------------------------------------------------------------------


                          48.   Schedule of significant suppliers, including
annual purchases, description of products and reliability of suppliers,
relationship, payment terms and history, and contact person.                    
                    49.   Description of typical inventories, valuation policy,
maximum and minimum limits, return goods policy.                                
        EXISTING AND POTENTIAL LIABILITIES AND ENCUMBRANCES                    
                      50.   A schedule identifying all existing and potential
environmental problems and liabilities, if any.                                
        51.   All material liens, claims, mortgages and encumbrances on real or
personal property of the Company.                                         52.  
All attorney audit response letters and auditor's management letters.          
   

20

--------------------------------------------------------------------------------


                          53.   All material court filings.                    
                          54.   All Company material filed with any regulatory
agencies, including the SEC, IRS (furnish only material filings), EPA, FDA, OSHA
and any federal or state securities or environmental authorities within the last
three years.                                         55.   A list of all
litigation or other proceedings existing, contemplated or threatened by or
against the Company, including actions and inquiries by governmental agencies
(SEC, IRS, EPA, EEOC, OSHA, Labor, etc.), with a brief description of the claims
and amounts involved.                                         56.   A list of
all contingent or unasserted claims or liabilities of or against the Company not
described in its most recent balance sheet.              

21

--------------------------------------------------------------------------------


                          57.   A list of all proceedings to which officers,
directors or employees of the Company have been subject to during the last five
years brought by any foreign, U.S. state or federal governmental or other
agencies.              

22

--------------------------------------------------------------------------------